ORDER
By this writ application, the defendant seeks review of his conviction on April 9, 1984, in the City Court of Minden, Ward One, Webster Parish, of driving while intoxicated in violation of R.S. 14:98.
*195Upon defendant’s giving notice of intention to apply to the Court of Appeal for a writ of review, the trial judge ordered that the application for writs be filed in the Court of Appeal on or before May 14, 1984. Upon defendant’s motion, the time in which to file the writ application was extended until May 24, 1984. Rules 4-2, 4-3, Uniform Rules of the Courts of Appeal.
The defendant’s application was filed in the Court of Appeal by mailing same addressed to the clerk. The mailing was postmarked May 29, 1984, and is considered filed as of that date. Rule 2-13, Uniform Rules of the Courts of Appeal.
Rule 4-3 of the Uniform Rules of the Courts of Appeal provides:
“... An application not filed in this court within the time so fixed or extended shall not be considered, in the absence of a showing that the delay in filing was not due to the applicant’s fault.” (emphasis supplied)
The application was not filed within the time fixed and extended by the trial judge. The applicant has made no showing that the delay in filing was not due to the applicant’s fault.
Accordingly, pursuant to the mandatory provision of the Uniform Rules, the defendant’s application is not considered.